Name: Commission Directive 2003/47/EC of 4 June 2003 amending Annexes II, IV and V to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community
 Type: Directive
 Subject Matter: agricultural policy;  agricultural activity;  natural and applied sciences;  environmental policy
 Date Published: 2003-06-05

 Important legal notice|32003L0047Commission Directive 2003/47/EC of 4 June 2003 amending Annexes II, IV and V to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community Official Journal L 138 , 05/06/2003 P. 0047 - 0048Commission Directive 2003/47/ECof 4 June 2003amending Annexes II, IV and V to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), as last amended by Commission Directive 2003/22/EC(2), and in particular point (c) of the second paragraph of Article 14 thereof,Having regard to the agreement of the Member State concerned,Whereas:(1) From information supplied by Portugal based on updated surveys, it appears that the protected zone for Gonipterus scutellatus Gyll. should be modified and restricted to the Azores only.(2) Due to a clerical error in the preparation of Commission Directive 2002/36/EC(3) amending certain annexes to Directive 2000/29/EC, new provisions as regards soil and growing medium, attached to or associated with plants, originating in Cyprus and Malta were unduly adopted.(3) Due to a clerical error in the preparation of Directive 2002/36/EC, the text in point 2 under heading I of Part B of Annex V to Directive 2000/29/EC was replaced without mentioning the relevant plant products concerned.(4) The relevant Annexes to Directive 2000/29/EC should therefore be amended accordingly.(5) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DIRECTIVE:Article 1Annexes II, IV and V to Directive 2000/29/EC are amended in accordance with the Annex to this Directive.Article 21. Member States shall adopt and publish, by 15 June 2003 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof.They shall apply those provisions from 16 June 2003.When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall immediately communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. The Commission shall inform the other Member States thereof.Article 3This Directive shall enter into force on the third day following that of its publication in the Official Journal of the European Union.Article 4This Directive is addressed to the Member States.Done at Brussels, 4 June 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 169, 10.7.2000, p. 1.(2) OJ L 78, 25.3.2003, p. 10.(3) OJ L 116, 3.5.2002, p. 16.ANNEXThe annexes to Directive 2000/29/EC are amended as follows:1. in Part B of Annex II, under heading (a), in point (5), the entry in the right-hand column is replaced by the following:">TABLE>";2. in Annex IV:(a) in Section I of Part A, in point (34), in the left-hand column, the words "Cyprus, Malta," are deleted;(b) in Part B, in point (19), the entry in the right-hand column is replaced by the following:">TABLE>";3. in Part B of Annex V, under heading I:(a) in point (2), the text is replaced by the following:"Parts of plants, other than fruits and seeds of:- Castanea Mill., Dendranthema (DC) Des. Moul., Dianthus L., Gypsophila L., Pelargonium l'Herit. ex Ait, Phoenix spp., Populus L., Quercus L., Solidago L. and cut flowers of Orchidaceae,- conifers (Coniferales),- Acer saccharum Marsh., originating in North American countries,- Prunus L., originating in non-European countries,- Cut flowers of Aster spp., Eryngium L., Hypericum L., Lisianthus L., Rosa L. and Trachelium L., originating in non-European countries,- Leafy vegetables of Apium graveolens L. and Ocimum L.";(b) in point (7)(b), the words "Cyprus, Malta," are deleted.